

117 S1963 IS: Reaching English Learners Act
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1963IN THE SENATE OF THE UNITED STATESJune 8, 2021Ms. Cortez Masto (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to direct the Secretary of Education to award institutions of higher education grants for teaching English learners.1.Short titleThis Act may be cited as the Reaching English Learners Act.2.Teaching English learners grantPart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended by adding at the end the following:6Teaching English learners grant259.Teaching English learners grant(a)Authorization of programThe Secretary shall award grants, on a competitive basis, to eligible partnerships to improve the preparation of teacher candidates to ensure that such teacher candidates possess the knowledge and skills necessary to effectively instruct English learners.(b)Duration of grantsA grant under this section shall be awarded for a period of not more than 5 years.(c)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible partnerships that recruit and enroll teacher candidates who are from underrepresented populations or former English learners.(d)Non-Federal shareAn eligible partnership that receives a grant under this section shall provide not less than 50 percent of the cost of the activities carried out with such grant from non-Federal sources, which may be provided in cash or in kind.(e)Uses of fundsAn eligible partnership that receives a grant under this section shall use the grant to—(1)develop, or strengthen, an undergraduate, postbaccalaureate, or master’s teacher preparation program that enables the graduate to meet the State’s licensure or certification requirements to teach English learners and incorporates evidence-based strategies for teaching English learners (including bilingual, immersion, and dual-language education) into the education curriculum and academic content;(2)provide teacher candidates participating in a program under paragraph (1) with skills related to—(A)helping English learners—(i)achieve at high levels in early childhood education programs, and elementary schools and secondary schools so such English learners can meet the challenging State academic standards that—(I)have been adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) by the State of the school attended or to be attended by the English learners; and(II)apply to all public school students in the State; and(ii)attain English proficiency;(B)appropriately identifying and meeting the specific learning needs of children with disabilities who are English learners;(C)recognizing and addressing the social and emotional needs of English learners; and(D)promoting parental, family, and community engagement in educational programs that serve English learners; and(3)provide teacher candidates participating in the program with high-quality preservice clinical experience that includes, to the extent practicable—(A)clinical learning in classrooms that service English learners; and(B)mentoring by a teacher certified to teach English learners.(f)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—(1)a self-assessment by the eligible partnership of the existing teacher preparation program at the institution of higher education and the needs related to preparing teacher candidates to instruct English learners in the manner described in subsection (e)(2);(2)a self-assessment by the eligible partnership of the personnel needs for teachers who instruct English learners at local, early childhood education programs, and elementary schools and secondary schools;(3)a description of the intended uses of such grant; and(4)a description of the plan to carry out the evaluation under subsection (g)(1).(g)Evaluations(1)Report from eligible partnershipsAn eligible partnership receiving a grant under this section shall submit to the Secretary the results of an evaluation conducted by the partnership at the end of the grant period to determine—(A)the effectiveness of teachers who completed a program under subsection (e)(1) with respect to instruction of English learners;(B)the systemic impact of the activities carried out by such grant on how such partnership prepares teachers to provide instruction in early childhood education programs, and elementary schools and secondary schools; and(C)the percentage of teacher candidates that meet the State certification and licensure requirements for teaching English learners.(2)Report from the SecretaryNot later than 180 days after the last day of the grant period under this section, the Secretary shall make available to the authorizing committees and the public—(A)the findings of the evaluations submitted under paragraph (1); and(B)information on best practices related to effective instruction of English learners.(h)Supplement, not supplantAn eligible partnership receiving a grant under this section may use the grant only to supplement funds made available from non-Federal sources to carry out the activities supported by such grant, and in no case to supplant such funds from non-Federal sources.(i)DefinitionsIn this section:(1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).(2)Eligible institution of higher educationThe term eligible institution of higher education means an institution of higher education that has a program of study that leads to an undergraduate degree, a master’s degree, or completion of a postbaccalaureate program required for teacher certification or licensure, including any requirements for certification obtained through alternative routes to certification.(3)Eligible partnershipThe term eligible partnership means an eligible institution of higher education in partnership with a high-need local educational agency or a high-need early childhood education program.(4)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)..